     Case 6:19-cv-06601-EAW-MJP Document 18-1 Filed 12/05/19 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL J. CORDARO,

                              Petitioner,
                                                                   19-CV-6601 MAT
               vs.

DEPARTMENT OF DEFENSE,

                             Respondent.



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that she is an employee of the United States

Attorney's Office for the Western District of New York and is a person of such age and

discretion as to be competent to serve papers.

       That on December 5, 2019, she served a copy of the Answer and this Certificate of

Service, by placing all in a first class postage-paid envelope addressed to the Plaintiff at the

place and address stated below, which is the last known address, and by depositing said

envelope and contents in the United States Mail at the dropbox located at 100 State Street,

Rochester, New York 14614.

                                      Michael Cordaro
                                      35 Chateau Lane
                                      Rochester, NY 14626



                                                            s/JACQUELINE MARKIDIS
